Exhibit 1 NEWS RELEASE XOMA Refinances Royalty-Based Loan Facility for $55 Million Adds Approximately $31 Million to Cash Resources Berkeley, CA – May 12, 2008 - XOMA Ltd. (Nasdaq:XOMA), a leader in the discovery and development of antibody therapeutics, announced today that it has entered into an amended loan facility under which it has borrowed $55 million from Goldman Sachs Specialty Lending Group, L.P. (Goldman Sachs).The loan is secured by the royalty revenues the Company receives from sales of RAPTIVA®, LUCENTIS® and CIMZIA®.Using proceeds from the new five-year loan, the Company paid off the remaining principal, approximately $22.1 million, of its existing royalty-based loan from Goldman Sachs and paid transaction-related fees and expenses.The Company will use the remaining proceeds, approximately $31 million, to support general corporate purposes.XOMA’s cash, cash equivalents and short-term investments totaled $38.6 million at December 31, 2007. No shares, warrants, options or other equity components were or will be issued in connection with the loan.Unlike many other royalty-related financings with biotechnology companies, the loan involves no transfer of patent ownership or licenses.The loan bears interest at an annual rate of the greater of either six-month LIBOR or 3.0 percent, plus a margin of 8.5 percent. As of May 9, 2008, the six-month LIBOR rate was 2.78 percent and the loan rate would have been 11.5 percent. "This loan strengthens the Company’s financial position and supports our ability to move products forward in development without any dilution for our shareholders,” said Steven Engle, Chairman and Chief Executive Officer of XOMA.“The loan preserves our ownership of the underlying intellectual property which allows XOMA to continue to benefit from future increases in the sales of three major products. The increase in available funds provides additional financial strength at a particularly difficult time for the global credit and equity markets.” XOMA is one of the few biotechnology companies receiving significant royalty revenue from marketed therapeutic products.In 2006, the Company used these revenue streams to obtain a $35 million loan from Goldman Sachs based on future royalty payments for RAPTIVA® and LUCENTIS® from Genentech, Inc. and for CIMZIA® from UCB Celltech. Since that time, XOMA’s royalty revenues have increased significantly as a result of product sales growth.Combined sales of RAPTIVA® and LUCENTIS® by Genentech and its marketing partners increased to $1.6 billion for the trailing four quarters ended March 31, 2008, compared to $0.8 billion for the prior year period.As a result, XOMA’s royalty revenues increased 50 percent to $18.0 million in the trailing four quarters ended March 31, 2008 from $12.0 million in the prior year period. In addition, XOMA expects to begin receiving royalty revenues from sales of CIMZIA® by UCB.CIMZIA® received marketing approval from the US Food and Drug Administration (FDA) in April 2008 for the treatment of Crohn’s disease.UCB announced that CIMZIA® was commercially available to patients in the US on April 24, 2008. CIMZIA® is currently under review by the FDA in a second indication, rheumatoid arthritis.UCB has said it expects the FDA to complete its review of CIMZIA® for rheumatoid arthritis in the fourth quarter of 2008. About XOMA XOMA is a leader in the discovery, development and manufacture of therapeutic antibodies.
